Citation Nr: 1017176	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right knee arthritis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee arthritis.

3.  Entitlement to an initial compensable disability rating 
for arthritis of the lumbar spine.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 
INTRODUCTION

The Veteran had active service in the United States Marine 
Corps (USMC) from September 1974 to May 1978 and from October 
1983 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  Right knee arthritis is manifested by painful motion, 
flexion to 90 degrees, and extension to 0 degrees.

2.  Left knee arthritis is manifested by painful motion, 
flexion to 90 degrees, and extension to 0 degrees.

3.  Arthritis of the lumbar spine is manifested by constant 
pain and a moderate impact on the Veteran's usual occupation 
and daily activities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for left knee arthritis have not been met.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).

3.  The criteria for a disability rating of 10 percent, but 
not higher, for arthritis of the lumbar spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in 
February 2005 advising him of what the evidence must show in 
order to establish a claim of entitlement to service 
connection and of the respective duties of VA and the 
claimant in obtaining evidence.  In May 2008 the Veteran was 
mailed a letter providing him with appropriate notice with 
respect to the disability-rating element of his claim.  

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  The Veteran was 
afforded the appropriate VA examinations in March 2005 and 
April 2009.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Criteria for Rating Arthritis of the Knees

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the 
knee that includes recurrent subluxation or lateral 
instability. Slight recurrent subluxation or lateral 
instability of the knee is rated as 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated as 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated as 30 
percent disabling.  38 C.F.R. § 4.71a.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of the leg) may be assigned for disability of the same joint. 
VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg. Flexion of the leg limited to 60 degrees 
warrants a noncompensable (0 percent) disability rating; 
flexion of the leg limited to 45 degrees warrants a 10 
percent disability rating; flexion of the leg limited to 30 
degrees warrants a 20 percent disability; and flexion of the 
leg limited to 15 degrees warrants a 30 percent disability 
rating. 38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg. Extension of the leg limited to 5 
degrees warrants a noncompensable (0 percent) disability 
rating; extension of the leg limited to 10 degrees warrants a 
10 percent disability rating; extension of the leg limited to 
15 degrees warrants a 20 percent disability rating; extension 
of the leg limited to 20 degrees warrants a 30 percent 
disability rating; extension of the leg limited to 30 degrees 
warrants a 40 percent disability rating; and extension of the 
leg limited to 45 degrees warrants a 50 disability rating.  
38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic 
Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 
(symptomatic dislocation and/or removal of semilunar 
cartilage), Diagnostic Code 5262 (impairment of tibia and 
fibula) and Diagnostic Code 5263 (genu recurvatum). As noted 
below, these conditions are not shown on examination and 
application of these diagnostic codes is not warranted.  
38 C.F.R. § 4.71a.

Criteria for Rating Disabilities of the Spine

Degenerative arthritis of the spine is to be evaluated under 
the general rating formula for rating diseases and injuries 
of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  Intervertebral disc syndrome will be evaluated 
under the general formula for rating diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness or aching in the area 
of the spine affected by residuals of injury or disease, the 
following ratings will apply.  An evaluation of 10 percent is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees, but not greater than 85 degrees; or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees; 
or there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
if there is a vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
if there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is to 30 degrees or less; or, if 
there is favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted if there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 240 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

Note five provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

Note six provides that disabilities of the thoracolumbar and 
cervical spine segments shall be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243. 

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

Evaluation of Bilateral Knee Arthritis

The Veteran was afforded a VA examination in March 2005.  At 
that time the Veteran reported a 6 year history of bilateral 
knee pain which had gotten progressively worse over time.  He 
reported discomfort with squatting, kneeling, standing for 
long periods of time, and running long distances.  He denied 
any recent acute exacerbating symptomatology or recent 
trauma.  Additionally, the Veteran denied the use of 
assistive devices.  

Upon physical examination there were no atrophic findings or 
signs of abnormal weight bearing.  There was no recurrent 
subluxation, no locking pain, no joint effusion, and no 
crepitus found in either knee.  The Veteran had flexion to 
140 degrees with pain, bilaterally.  The Veteran had 
extension to 0 degrees without pain, bilaterally.  There was 
no ankylosis in either knee.  Additionally, the examiner 
reported that there was no additional functional limitation 
in either knee due to fatigue, weakness, lack of endurance, 
or incoordination on repetitive motion.  However, the 
examiner noted that there was further limitation of flexion 
due to pain, but did not indicate the limitation in terms of 
degrees of flexion lost.  

X-rays taken of the right knee revealed mild degenerative 
joint disease (DJD) in the knee and the patella.  X-rays 
taken of the left knee revealed mild DJD in the knee and the 
patella.  The examiner diagnosed DJD of both knees.  

In an October 2005 rating decision, the Veteran was assigned 
a 10 percent disability rating for each knee due to arthritis 
resulting in painful motion.

In his October 2006 Notice of Disagreement the Veteran 
reported that his bilateral knee disability was getting 
worse.  He reported that in the mornings upon getting out of 
bed, he could barely walk because of bilateral knee pain.  
The Veteran also reported that it was difficult for him to 
take long trips because after a few hours of riding in the 
car, he would experience bilateral knee pain and stiffness.  
Additionally, the Veteran reported that both his knees would 
give out because of instability and he would have to brace 
himself to keep from falling.

In his March 2007 Substantive Appeal the Veteran reported 
that at his VA examination he had not let the doctor know the 
full extent of his disability.  He stated that he did not 
report the actual severity of his pain, the unstableness he 
experienced, the accurate limitation of motion, and the true 
level of discomfort he experienced.  He reported that his 
experience in the USMC taught him to always present a can-do 
attitude and to push through pain without complaining.  He 
also reported that his bilateral knee disability was actually 
getting worse because at times his knees would give out on 
him.  

The Veteran was afforded another VA examination in April 
2009.  At that time the Veteran reported constant pain in 
both knees that was aching and sharp.  The Veteran reported 
that the pain was an 8 out of 10 in intensity.  He also 
reported that the pain could be elicited by physical activity 
and could be relieved by rest.  The Veteran reported that at 
the time of pain, he could not function without medication.  
The Veteran also reported weakness, stiffness, swelling, 
giving way, and locking in both knees.  The Veteran reported 
that he was not receiving medical treatment for either knee, 
that he had not been hospitalized for or had surgery on 
either knee, and that he had not undergone joint replacement 
surgery in either knee.  The Veteran also reported that he 
did not experience any functional impairment from his 
bilateral knee disability.  

Upon physical examination, there was no heat, redness, lack 
of endurance, fatigability or dislocation; bilaterally.  The 
Veteran's gait was within normal limits.  There was no sign 
of abnormal weight bearing and the Veteran did not require 
the use of assistive devices.  There was no edema, effusion, 
weakness, tenderness, subluxation, or guarding of movement; 
bilaterally.  There was crepitus bilaterally, but no genu 
recurvatum or locking pain in either knee.  The Veteran had 
bilateral flexion to 90 degrees, with pain.  Extension was to 
0 degrees, bilaterally.  Bilateral joint function was not 
additionally limited by pain, weakness, fatigue, lack of 
endurance, or incoordination after repetitive movement.  The 
anterior and posterior cruciate ligaments stability test was 
within normal limits, bilaterally.  The medial and lateral 
collateral ligaments stability test was within normal limits, 
bilaterally.  The medical and lateral meniscus test was 
within normal limits, bilaterally.  

The Board finds that the Veteran is not entitled to an 
initial disability evaluation in excess of 10 percent for 
either his right or left knee disability.  In this regard, 
the Board notes that the Veteran's limitation of motion 
currently experienced in both knees is not severe enough to 
warrant even a noncompensable evaluation under either 
Diagnostic Code 5260 or 5261.  His 10 percent evaluations are 
based purely on his painful motion.  Therefore, a higher 
evaluation is not in order.  38 C.F.R. § 4.71a.  

Consideration has been given to assigning a separate 
evaluation for subluxation under Diagnostic Code 5257.  While 
the Veteran has complained that both of his knees give out on 
him, there is no objective evidence of instability in either 
knee.  Additionally, the VA examiner found that the Veteran 
did not experience subluxation or lateral instability in 
either knee.  Therefore, a separate evaluation under 
Diagnostic Code 5257 is not warranted for either knee.

Consideration has been given to assigning a separate 
evaluation under Diagnostic Code 5258.  However, there is no 
evidence that the Veteran experiences dislocated semilunar 
cartilage with frequent episodes of locking or effusion.  The 
VA examiner also reported that there was no evidence of 
locking or effusion in either knee.  Therefore, a separate 
evaluation under Diagnostic Code 5258 for either knee is not 
warranted.  Additionally, the Board notes that pain is one of 
the symptoms contemplated by the criteria for Diagnostic 
Codes 5258.  As the Veteran has already been assigned a 10 
percent evaluation for each knee based on painful motion, an 
additional evaluation under Diagnostic Code 5258 for pain 
would be prohibited by 38 C.F.R. § 4.14.  

Consideration has been given to assigning a separate 
evaluation under Diagnostic Code 5259.  However, the Board 
notes that there is no evidence that the Veteran has had 
cartilage removed from either knee.  Additionally, the 
Veteran reported at his VA examination that he had not had 
surgery on either knee.  Therefore, a separate evaluation 
under Diagnostic Code 5259 is not warranted for either knee.

Consideration has been given to assigning a separate 
evaluation under Diagnostic Code 5263.  However, the Board 
notes that the VA examiner reported that there is no 
objective evidence of genu recurvatum in either knee.  
Therefore, a separate evaluation under DC 5263 is not 
warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
knee disability warranted a higher schedular rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Lumbar Spine Arthritis

In March 2005 the Veteran was afforded a VA examination.  At 
that time the Veteran reported a 5 to 6 year history of low 
back pain that had gotten progressively worse over time.  The 
Veteran reported that his low back pain was exacerbated by 
bending, twisting, heavy lifting, standing for long periods 
of time, and sitting for long periods of time.  The Veteran 
denied any lower extremity parathesias, bowel or bladder 
dysfunction, decreased muscle strength, and gait disturbance.  
The Veteran reported variability of pain in severity as well 
as onset and duration.  He reported that he received some 
relief from the pain after rest.  The Veteran reported no 
recent exacerbating symptomatology or trauma and reported no 
functional impairment or recent time lost from work.

Physical examination of the thoracolumbar spine revealed no 
appreciable radiating pain on movement.  There was no muscle 
spasm or tenderness to palpation.  Straight leg rising test 
was negative bilaterally.  There were no signs of 
radiculopathy and there was no evidence of intervertebral 
disc syndrome.  The Veteran's thoracolumbar spine range of 
motion measurements were as follows: flexion to 90 degrees, 
extension to 30 degrees, right and left lateral flexion to 30 
degrees each, and right and left lateral rotation to 30 
degrees each.  There was no ankylosing or pain and there was 
no further limitation by fatigue, weakness, lack of 
endurance, or incoordination on repetitive motion.

X-rays taken of the lumbosacral spine revealed mild lumbar 
scoliosis and mild degenerative, hypertrophic changes 
throughout the lumbar spine.  The examiner diagnosed lumbar 
scoliosis with degenerative changes.

In an October 2005 rating decision, the Veteran was awarded 
service connection and assigned a noncompensable evaluation 
for this disability.    

In his October 2006 Notice of Disagreement, the Veteran 
reported that he experienced chronic low back pain which 
ranged from mild to medium in intensity.  The Veteran 
reported that there were times that he attempted to turn his 
body left or right, but was unable to do so because of his 
low back pain.  The Veteran also reported that upon waking 
some mornings, he would have to wait to get out of bed 
because of low back stiffness, pain, and inadequate range of 
motion.  He reported that some mornings he would have to get 
up earlier than normal just to give himself time to loosen up 
his back.  He reported that when traveling he experienced 
difficulty standing and walking and had limited mobility as a 
result.

In his March 2007 Substantive Appeal the Veteran reported 
that he had not revealed the full extent of his disability to 
the VA examiner.  The Veteran explained that because he had a 
high tolerance for pain, he did not complain to the examiner 
about his lower back pain and limited mobility.  The Veteran 
believed that his high tolerance for pain and his 
predisposition to not complain had and affect of the 
examiner's evaluation of the Veteran's back.  

The Veteran was afforded another VA examination in April 
2009.  At that time the Veteran reported that he experienced 
stiffness and constant pain in his lower back.  He reported 
that the pain was localized, sharp, and aching.  The Veteran 
rated the pain an 8 out of 10 in intensity.  The Veteran 
reported that the pain could be elicited by physical activity 
and was relieved by rest.  Additionally, the Veteran reported 
that at the time of pain he could not function without 
medication.  The Veteran denied experiencing numbness and 
loss of bowel or bladder control. The Veteran reported that 
he was not receiving treatment for his back, that his 
disability had never resulted in an incapacitating episode, 
and that he did not experience any functional impairment 
because of his disability.

Physical examination revealed no evidence of radiating pain 
on movement, muscle spasm, or tenderness.  Straight leg 
rising test was negative bilaterally.  There was no ankylosis 
of the lumbar spine.  Range of motion measurements of the 
thoracolumbar spine were as follows: flexion to 90 degrees, 
extension to 30 degrees, right and left lateral flexion to 30 
degrees on each side, and right and left lateral rotation to 
30 degrees on each side.  The joint function of the spine was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination on repetitive use.  The examiner 
reported that there were no signs of intervertebral disc 
syndrome (IVDS) with chronic and permanent nerve root 
involvement.

The examiner noted that the Veteran's lumbar spine DJD may be 
asymptomatic at times, but just because he had no symptoms at 
the time of examination did not mean that the condition had 
resolved.  The examiner also noted that the effect of the 
Veteran's disability on his usual occupation was moderate and 
that effect of the disability on the Veteran's daily 
activities was moderate.

The Board finds that the Veteran is entitled to a disability 
rating of 10 percent for DJD of the lumbar spine for the 
entire evaluation period.  In this regard, the Board notes 
that the Veteran has consistently asserted that he 
experiences constant pain in his back and that his experience 
in the US Marine Corps had instilled in him a can-do, no 
complaint attitude.  Additionally, the April 2009 VA examiner 
clearly stated that the Veteran's spine disability had not 
resolved.  When taking the Veteran's subjective complaints of 
pain into account and the moderate effect the Veteran's 
disability has on his day to day life noted by the VA 
examiner, the Board finds that the Veteran's DJD of the 
lumbar spine disability more nearly approximates pain on 
motion than asymptomatic.  

Consideration has been given to assigning a disability 
evaluation under Diagnostic Code 5243 for IVDS.  However, the 
Board finds that there is no evidence that the Veteran has 
IVDS.  Additionally, the April 2009 VA examiner reported that 
there were no signs of IVDS with chronic and permanent nerve 
root involvement.  Also, there is no evidence that the 
Veteran has experienced incapacitating episodes.  Therefore 
an evaluation under Diagnostic Code 5253 is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Considerations

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disabilities and 
the manifestations of the disabilities are contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the disabilities would 
be in excess of that contemplated by the assigned ratings, to 
include the increase for arthritis of the lumbar spine 
granted herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for right knee arthritis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left knee arthritis is denied.

The Board having determined that degenerative changes of the 
Veteran's lumbar spine warrants a 10 percent disability 
rating, but not higher, for the entire initial evaluation 
period, the benefit sought on appeal is granted to this 
extent and is subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


